FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 30, 2018
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
JOSHUA LAMONT SUTTON,

      Plaintiff - Appellant,

v.                                                         No. 18-1202
                                                  (D.C. No. 1:17-CV-02994-LTB)
CORRECTIONS CORPORATION OF                                   (D. Colo.)
AMERICA; KIT CARSON
CORRECTIONAL CENTER, (KCCC);
COLORADO DEPARTMENT OF
CORRECTIONS, (CDOC); BOBBY
BONNER; TIFFANY DAVIS; MRS.
BANDEL; MR. MANDIS; MR.
HIMJOSA; MR. SCHWARTZ; MR.
DEMPSEY; MR. ASTEPHAN; LAURIE
LECLAIR; JAMES OLSON; MAGGIE
GIUNTA; TOM MEEK; ANTHONY
DECESARO; GWENDOLYN GRAMM,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, HARTZ, and McHUGH, Circuit Judges.
                  _________________________________




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Joshua Sutton appeals the district court’s dismissal of his 42 U.S.C. § 1983

suit for failure to pay filing fees or comply with the requirements to proceed in forma

pauperis (“IFP”) under 28 U.S.C. § 1915(a)(2). Exercising jurisdiction under 28

U.S.C. § 1291, we affirm.

                                            I

      Sutton alleges violations of his constitutional rights arising out of his treatment

for Post-Traumatic Stress Disorder. After Sutton filed his complaint, a magistrate

judge ordered Sutton to either pay the filing fee or cure deficiencies in his IFP

application within thirty days. Sutton submitted a supplemental IFP application, but

failed to include a proper copy of his prison trust fund account statement. The

magistrate judge issued a second order identifying this deficiency and granting

Sutton an additional thirty days to file a complete, updated inmate account

statement.1 The order warned that failure to comply would lead to dismissal of the

action. Sutton failed to file an updated inmate account statement, and the district

court dismissed the case without prejudice. Sutton filed a post-judgment motion

under Fed. R. Civ. P. 60, which the district court construed as a Fed. R. Civ. P. 59(e)

motion, and denied. Sutton timely appealed.

                                           II

      We review a dismissal under Fed. R. Civ. P. 41(b) for abuse of discretion.

Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1161 (10th Cir. 2007).

      1
        The minute order incorrectly stated that Sutton’s statement was limited to
July 2017. Although the statement includes additional time periods, it does not
include the full six-month period prior to the filing of the complaint.
                                           2
We also review the denial of a Rule 59(e) motion for abuse of discretion. Ysais v.

Richardson, 603 F.3d 1175, 1180 (10th Cir. 2010). Because Sutton is pro se, we

construe his filings liberally but stop short of acting as his advocate. Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

      Sutton asserts that he included a complete trust fund account statement with

his motion to reconsider. Although he referenced such an attachment in his motion,

the document is not in the record. Sutton does not provide any basis to conclude that

the document was actually attached to his motion when submitted to the district court

or that the court deliberately excluded it from the record, as he speculates on appeal.

We thus hold that the district court did not abuse its discretion.

                                           III

      AFFIRMED. Sutton’s motion to proceed IFP on appeal is GRANTED.




                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            3